SAYRE, J.
Appellant was convicted under an indictment which charged a violation of section 6850 of the Code of 1907. It is probable the defendant could not be convicted under the evidence for several reasons. We think it sufficient to note one. The indictment, as it appears in the transcript, charged that the defendant knowingly interfered with a laborer who had contracted in writing to serve one W. T. Smith. The proof showed only that the laborer had contracted with one S'am T. Smith. The variance was fatal to the prosecution, and the defendant was entitled to the general charge, as he requested.
Reversed and remanded.
D’owdell, C. J., and Anderson and Somerville, JJ., concur.